Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claim 9 is acknowledged.
Applicant’s arguments, see page 6, filed 28 June 2022, with respect to the objection to Claim 7 have been fully considered and are persuasive.  The objection of Claim 7 has been withdrawn.
Applicant’s amended claim set, filed 28 June 2022, changed the term “R structure” to “R” in claim 7, thus making the terminology of claim 7 consistent with claim 6, from which claim 7 depends. Thus, Applicant’s arguments are persuasive and the objection to claim 7 has been withdrawn.
Applicant’s arguments, see page 6, filed 28 June 2022, with respect to the rejection of Claims 1 and 4-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of Claims 1 and 4-10 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s amended claim set, filed 28 June 2022, provides, within the appropriate claims, definitions for the R groups shown in the structures recited in Claims 1 and 4. There is no longer a lack of antecedent basis for the term “the oligomer segment” in Claim 4, per Applicant’s amendment. Claim 9 has been cancelled by the Applicant, thus rendering the rejection of Claim 9 under 35 U.S.C. 112(a) moot. Thus, Applicant’s arguments are persuasive and the rejection of Claims 1 and 4-10 under 35 U.S.C. 112(b) has been withdrawn.
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to Claims 1, 4, and 7 have placed instant claims 1-8 and 10 in condition for allowance. The oligomeric structure recited in instant Claim 1 and the structures representing “Compound 1” and “Compound 3” recited in instant Claim 2 are not known in the prior art prior to the effective filing date of the instant application. The use of propargyl bromide (“Compound 2” in instant Claim 2) to react with a phenol group in a tetrahydrofuran solution with an alkali metal hydride, forming an either linkage terminated with a carbon-carbon triple bond is known and is demonstrated in WO 0043375 A2 (page 45) and Batool, Tannaza, et al. “A convenient method for the synthesis of (Prop-2-Ynyloxy) benzene derivatives via reaction with propargyl bromide, their optimization, scope, and biological evaluation.” PLoS One 9.12 (2014): e115457. However, the structures representing “Compound 1” and the resulting “Compound 3”, as well as structures that would be considered obvious derivatives of said compounds, are not known in the prior art. Furthermore, the photoresist material recited in instant Claim 4, formed from the reaction between the oligomeric structure and Compound 3, is not known in the prior art. As such, the Applicant’s invention is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737    
07/22/2022